Defendant was convicted and sentenced for violating Act No. 328, § 457, Pub. Acts 1931 (Comp. Laws Supp. 1940, § 17115-457, Stat. Ann. § 28.712).
He appeals and contends that his motion to quash the information should have been granted because *Page 326 
the evidence presented to the examining magistrate was insufficient to establish probable cause to believe him guilty of the crime charged. Repetition of such testimony is unnecessary. We have reviewed that portion of the testimony of the prosecutrix given at the examination, as quoted by the trial court in stating his reasons for denying defendant's motion for a new trial, and find it was sufficient to permit the magistrate to find that a crime had been committed and that there was probable cause to believe defendant guilty thereof. See People v. Hirschfield,271 Mich. 20; People v. Dochstader, 274 Mich. 238; People
v. Wilkin  Walsh, 276 Mich. 679.
His motion for a bill of particulars was denied and he alleges this to be error. The information was drafted in the common-law form, and not in the short form as permitted by statute. See 3 Comp. Laws 1929, § 17258 (Stat. Ann. § 28.984). It alleged that defendant accepted sums of money from the complaining witness in the city of Muskegon "between or about the fall of the year, A.D. 1937, and on or about the 25th day of December, A.D. 1939." The defense was an alibi, and as he claimed he was not in the city of Muskegon at the time the offenses were alleged to have occurred, it does not seem possible that he would have been benefited by a bill of particulars setting forth the exact dates of such offenses. In any event, it was discretionary with the trial court as to whether a bill of particulars should be furnished, and it does not appear that his discretion was abused in refusing to order the bill. See People v. Tenerowicz, 266 Mich. 276;People v. O'Hara, 278 Mich. 281; People v. Hawthorne,293 Mich. 15.
Defendant is a colored man. He claims he did not receive a fair, impartial and unprejudiced trial because of the racial element that appeared in the *Page 327 
case. The complaining witness was a white woman and some of the testimony related to defendant's relations with various white women. It also appeared that in the preceding term of court he had been tried for the same offense in which the complaining witness was white. Because of the difference in color between the complaining witness and defendant, this element was apparent in the beginning. A reading of the record does not convince us that he was in any way prejudiced by the issue.
At the opening of the trial, the prosecutor was granted permission to indorse the names of additional witnesses on the information because he stated he had received knowledge concerning their testimony only the day before. Defendant claims this was error. He did not ask for a continuance as was requested in People v. Koukol, 262 Mich. 529 (87 A.L.R. 878), and as the record reveals no abuse of discretion in the granting of the motion to indorse additional names, no error occurred.*People v. Tamosaitis, 244 Mich. 258.
Defendant claims error in the refusal of the court to give certain of his requests to charge the jury. The issues raised by the requests were covered by the charge given, although in different language, and the charge as a whole was fair, complete and impartial. The point is without merit.
Finally, he claims that the verdict of the jury was contrary to the great weight of the evidence. The witnesses upon whom the prosecution was necessarily forced to rely were not of the best character, and inconsistencies and contradictions appear in their testimony. The testimony of the complaining witness as to the various occasions on which she paid money to defendant was in most respects uncorroborated. *Page 328 
However, the credibility of the witnesses was for the jury and our examination of the record does not convince us that the testimony was insufficient to support the verdict.
The judgment is affirmed.
BOYLES, C.J., and NORTH, STARR, WIEST, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred.
* See 3 Comp. Laws 1929, § 17254 (Stat. Ann. § 28.980). — REPORTER.